Cross appeals from a judgment of the Supreme Court (Cobb, J.), entered July 26, 1989 in Columbia County, which partially granted petitioners’ application, in a proceeding pursuant to CPLR article 78, to review a determination of the Zoning Board of Appeals of the Town of Hillsdale that the business of respondent Bojko Enterprises, Inc. continued to be a customary home occupation use under applicable zoning regulations.
Judgment affirmed, without costs, upon the opinion of Justice George L. Cobb. Mahoney, P. J., Casey, Mikoll, Yesawich, Jr., and Levine, JJ., concur.